
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 5354
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 15, 2010
			Received; read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		AN ACT
		To provide grants to better understand and
		  reduce gestational diabetes, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Gestational Diabetes Act of
			 2010 or the GEDI
			 Act.
		2.Gestational
			 diabetesPart B of title III
			 of the Public Health Service Act (42 U.S.C. 243 et seq.) is amended by
			 adding after section 317H the following:
			
				317H–1.Gestational
				diabetes
					(a)Understanding
				and monitoring gestational diabetes
						(1)In
				generalThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention, in consultation with the Diabetes Mellitus
				Interagency Coordinating Committee established under section 429 and
				representatives of appropriate national health organizations, shall develop a
				multisite gestational diabetes research project within the diabetes program of
				the Centers for Disease Control and Prevention to expand and enhance
				surveillance data and public health research on gestational diabetes.
						(2)Areas to be
				addressedThe research project developed under paragraph (1)
				shall address—
							(A)procedures to
				establish accurate and efficient systems for the collection of gestational
				diabetes data within each State and commonwealth, territory, or possession of
				the United States;
							(B)the progress of
				collaborative activities with the National Vital Statistics System, the
				National Center for Health Statistics, and State health departments with
				respect to the standard birth certificate, in order to improve surveillance of
				gestational diabetes;
							(C)postpartum methods of tracking women with
				gestational diabetes after delivery as well as targeted interventions proven to
				lower the incidence of type 2 diabetes in that population;
							(D)variations in the
				distribution of diagnosed and undiagnosed gestational diabetes, and of impaired
				fasting glucose tolerance and impaired fasting glucose, within and among groups
				of women; and
							(E)factors and
				culturally sensitive interventions that influence risks and reduce the
				incidence of gestational diabetes and related complications during childbirth,
				including cultural, behavioral, racial, ethnic, geographic, demographic,
				socioeconomic, and genetic factors.
							(3)ReportNot
				later than 2 years after the date of the enactment of this section, and
				annually thereafter, the Secretary shall generate a report on the findings and
				recommendations of the research project including prevalence of gestational
				diabetes in the multisite area and disseminate the report to the appropriate
				Federal and non-Federal agencies.
						(b)Expansion of
				gestational diabetes research
						(1)In
				GeneralThe Secretary shall
				expand and intensify public health research regarding gestational diabetes.
				Such research may include—
							(A)developing and
				testing novel approaches for improving postpartum diabetes testing or screening
				and for preventing type 2 diabetes in women with a history of gestational
				diabetes; and
							(B)conducting public
				health research to further understanding of the epidemiologic,
				socioenvironmental, behavioral, translation, and biomedical factors and health
				systems that influence the risk of gestational diabetes and the development of
				type 2 diabetes in women with a history of gestational diabetes.
							(2)Authorization of
				AppropriationsThere is authorized to be appropriated to carry
				out this subsection $5,000,000 for each fiscal year 2012 through 2016.
						(c)Demonstration
				grants to lower the rate of gestational diabetes
						(1)In
				GeneralThe Secretary, acting
				through the Director of the Centers for Disease Control and Prevention, shall
				award grants, on a competitive basis, to eligible entities for demonstration
				projects that implement evidence-based interventions to reduce the incidence of
				gestational diabetes, the recurrence of gestational diabetes in subsequent
				pregnancies, and the development of type 2 diabetes in women with a history of
				gestational diabetes.
						(2)PriorityIn
				making grants under this subsection, the Secretary shall give priority to
				projects focusing on—
							(A)helping women who have 1 or more risk
				factors for developing gestational diabetes;
							(B)working with women with a history of
				gestational diabetes during a previous pregnancy;
							(C)providing postpartum care for women with
				gestational diabetes;
							(D)tracking cases where women with a history
				of gestational diabetes developed type 2 diabetes;
							(E)educating mothers with a history of
				gestational diabetes about the increased risk of their child developing
				diabetes;
							(F)working to prevent gestational diabetes and
				prevent or delay the development of type 2 diabetes in women with a history of
				gestational diabetes; and
							(G)achieving outcomes designed to assess the
				efficacy and cost-effectiveness of interventions that can inform decisions on
				long-term sustainability, including third-party reimbursement.
							(3)ApplicationAn
				eligible entity desiring to receive a grant under this subsection shall submit
				to the Secretary—
							(A)an application at
				such time, in such manner, and containing such information as the Secretary may
				require; and
							(B)a plan to—
								(i)lower the rate of
				gestational diabetes during pregnancy; or
								(ii)develop methods of tracking women with a
				history of gestational diabetes and develop effective interventions to lower
				the incidence of the recurrence of gestational diabetes in subsequent
				pregnancies and the development of type 2 diabetes.
								(4)Uses of
				FundsAn eligible entity receiving a grant under this subsection
				shall use the grant funds to carry out demonstration projects described in
				paragraph (1), including—
							(A)expanding
				community-based health promotion education, activities, and incentives focused
				on the prevention of gestational diabetes and development of type 2 diabetes in
				women with a history of gestational diabetes;
							(B)aiding State- and tribal-based diabetes
				prevention and control programs to collect, analyze, disseminate, and report
				surveillance data on women with, and at risk for, gestational diabetes, the
				recurrence of gestational diabetes in subsequent pregnancies, and, for women
				with a history of gestational diabetes, the development of type 2 diabetes;
				and
							(C)training and
				encouraging health care providers—
								(i)to
				promote risk assessment, high-quality care, and self-management for gestational
				diabetes and the recurrence of gestational diabetes in subsequent pregnancies;
				and
								(ii)to prevent the
				development of type 2 diabetes in women with a history of gestational diabetes,
				and its complications in the practice settings of the health care
				providers.
								(5)ReportNot later than 4 years after the date of
				the enactment of this section, the Secretary shall prepare and submit to the
				Congress a report concerning the results of the demonstration projects
				conducted through the grants awarded under this subsection.
						(6)Definition of
				Eligible EntityIn this subsection, the term eligible
				entity means a nonprofit organization (such as a nonprofit academic
				center or community health center) or a State, tribal, or local health
				agency.
						(7)Authorization of
				AppropriationsThere is authorized to be appropriated to carry
				out this subsection $5,000,000 for each fiscal year 2012 through 2016.
						(d)Postpartum
				follow-up regarding gestational diabetesThe Secretary, acting
				through the Director of the Centers for Disease Control and Prevention, shall
				work with the State- and tribal-based diabetes prevention and control programs
				assisted by the Centers to encourage postpartum follow-up after gestational
				diabetes, as medically appropriate, for the purpose of reducing the incidence
				of gestational diabetes, the recurrence of gestational diabetes in subsequent
				pregnancies, the development of type 2 diabetes in women with a history of
				gestational diabetes, and related
				complications.
					.
		
	
		
			Passed the House of Representatives September 30
			 (legislative day September 29), 2010.
			Lorraine C. Miller,
			Clerk.
		
	
